Citation Nr: 1633131	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Roanoke, Virginia, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Maryland and the Baltimore RO has jurisdiction over the matter.   

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In a May 2010 rating decision, the RO denied the Veteran's service connection claim for a left knee disability.  After receiving a notice of disagreement with the determination, the RO issued an April 2015 Statement of the Case (SOC) but an Appeal to the Board of Veterans' Appeals (VA Form 9) was not received within one year of the initial determination or within sixty (60) days of the issuance of the SOC.  Thus, the issue has not been perfected for appellate review.  

The Board acknowledges that the Veteran continued to submit evidence relevant to his left knee disability claim but such does not extend the time provided to perfect appellate review.  The Veteran's subsequent submissions reasonably convey his intent to pursue service connection for a left knee disability but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks to establish service connection for bilateral pes planus.  In the December 2009 claim, the Veteran provides a competent account of pes planus symptomatology, including the in-service onset of pain and since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also generally reflect the Veteran's treatment for progressively increasing pes planus symptoms that began in-service during boot camp, as noted in a March 1994 service clinical record.  As such, the Board finds that a remand for appropriate VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks service connection for a bilateral eye disability, and he provides a competent account of eye symptomatology (i.e., itching, watering, etc.) and the in-service onset of such symptoms.  See Buchanan v. Nicholson, 451 F.3d at 1337.  He has also submitted a January 2015 private medical statement, confirming he has a current a currently diagnosed bilateral eye disability that may have been caused and/or aggravated by military service.  Thus, VA has a duty to provide the Veteran with an appropriate VA examination in connection with this claim on remand.  McLendon, 20 Vet. App. 79. 

Additionally, there are likely additional relevant treatment records that have not been associated with the claims folder.  The record shows that the Veteran receives private treatment for his eye and foot disabilities but, aside from statements from his treating physicians, no relevant treatment records dated after September 2012 have been associated with the claims folder.  While not definitive, the evidence also suggests that the Veteran receives VA treatment for the claimed disabilities; however, the record does not reflect adequate effort to obtain relevant records generated since April 2010.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  For this reason, the Board has no discretion and must remand the claim. 

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran to identify all sources of private foot, and eye/optical treatment, hospitalization or evaluation, since September 2012, including private physician F. Singson, M.D.; M. Pavilack, M.D.; and Parkway Family Practice; and Tidewater Eye Center.  Then, undertake all necessary efforts to obtain any identified private treatment records. All efforts to obtain the records should be documented. 

2.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the claimed foot and eye/optical disabilities, since April 2010.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing. 

3.  After the aforementioned development has been completed, afford the Veteran a VA eye examination with an examiner who has reviewed the claims file.  The examiner should interview the Veteran, provide a comprehensive examination, and address the following:

a) List all current eye diagnoses;

b) For each diagnosis, provide an opinion as to whether such diagnosis clearly and unmistakably preexisted service;

c) For each diagnosis that is found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did not increase in severity during service;

d) For each diagnosis not found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis is otherwise at least as likely as not (a 50 percent or greater probability) etiologically related to service.

All opinions must be supported by a detailed rationale that takes into full account the Veteran's reports of in-service diseases or injuries and subsequent symptomatology.  

4.  Additionally, afford the Veteran a VA podiatric or orthopedic examination with an examiner who has reviewed the claims file.  The examiner should interview the Veteran, provide a comprehensive examination, and address the following:

a) Address the current presence and severity of claimed pes planus;

b) Provide an opinion as to whether such pes planus clearly and unmistakably preexisted service;

c) If pes planus is found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did not increase in severity during service;

d) If pes planus is not found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis is otherwise at least as likely as not (a 50 percent or greater probability) etiologically related to service.

All opinions must be supported by a detailed rationale that takes into full account the Veteran's reports of in-service diseases or injuries and subsequent symptomatology.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If the any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







